DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3rd Party Submission Under 37 CFR 1.290
Receipt is acknowledged of a 3rd Party Submission Under 37 CFR 1.290, filed 2 June 2020, which has been placed of record in the file.  A copy of the PTO/SB/429 form is attached to this Office action.
Specification and Drawings
The lengthy specification and large number of drawings have not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification and drawings.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 11-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 6082076) in view of Walton (GB 2394932).


Regarding claims 1 and 11, the Anderson reference discloses a bale wrapping apparatus (abstract, figures) having a longitudinal axis and being configurable between a single bale wrapping configuration and an inline bale wrapping configuration (col. 1, lines 26-28, figures 1 and 10), the bale wrapping apparatus comprising: 
a chassis (111)
a bale loading support structure (120) mounted to the chassis (111); 
a bale unloading support structure (115) positioned downstream of the bale loading support structure along the longitudinal axis; and 
a bale wrapping mechanism (140) positioned in a wrapping section located between the bale loading support structure and the bale unloading support structure (figures 1 and 10), the bale wrapping mechanism having a rotation axis substantially perpendicular to the longitudinal axis (rollers 130a, 130b) and comprising: 
a frame (141) extending substantially perpendicularly to the longitudinal axis; a film­carrying device (145) operatively mounted to the frame and movable therealong to be drivable around a bale positioned in the wrapping section; and a bale wrapping support assembly extending at least partially along the wrapping section and comprising: 
support rollers (130a, 130b) extending substantially perpendicularly to the longitudinal axis and spaced apart from one another, the support rollers being fully engageable with the bale positioned in the wrapping section to drive the bale in rotation along the rotation axis, when the bale wrapping apparatus is configured in the single bale wrapping configuration (col. 4, lines 8-67); and 

The Anderson reference meets all of applicant’s claimed subject matter, but fails to expressly disclose that the longitudinal bale support is configured to support the bale above the support rollers and is being movable in an extended configuration at least partially preventing engagement between the support rollers and the bale positioned in the wrapping section when the bale wrapping apparatus is configured in the inline bale wrapping configuration and in a retracted configuration allowing full engagement between the support rollers and the bale positioned in the wrapping section when the bale wrapping apparatus is configured in the single bale wrapping configuration.
However, the Walton reference discloses a similar type of bale wrapping apparatus which teaches that it is old and well known in the relevant art to provide a bale wrapping machine comprising a bale loading support structure (8); a bale unloading support structure (9) positioned downstream of the bale loading support structure; and a bale wrapping mechanism (6) positioned in a wrapping section located between the bale loading support structure and the bale unloading support structure (figures). The bale wrapping machine is provided with bale support engageable (15) with the bale positioned in the wrapping section when the bale is moving through the wrapping mechanism in a pure translation. The bale support (15) is being movable in an extended configuration (figure 5) at least partially preventing engagement between the support rollers (10, 11) and the bale positioned in the wrapping section when the bale is translated without any rotation through the wrapping section and in a retracted 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Anderson bale wrapping apparatus by having incorporated a longitudinal bale support that is configured to support the bale above the support rollers and is being movable in an extended configuration at least partially preventing engagement between the support rollers and the bale positioned in the wrapping section when the bale wrapping apparatus is configured in the inline bale wrapping configuration and in a retracted configuration allowing full engagement between the support rollers and the bale positioned in the wrapping section when the bale wrapping apparatus is configured in the single bale wrapping configuration, as suggested by Walton, in order to provide effective alternative structure to support for a bale in the area of the wrapping mechanism positioned in the wrapping section when in either the single bale wrapping configuration or the inline bale wrapping configuration.  Both Anderson and Walton envision the use of the bale wrapping apparatus for single bale wrapping and inline bale wrapping, and both teach one or more supports at the gap between the bale receiving loading support and the bale unloading support.  In this instance, a skilled artisan would have been motivated to incorporate the retractable support taught by Walton into the Anderson wrapping machine as an effective alternative to support the bale in the inline configuration while allowing the support to be retracted and out of the way when not needed in the single bale wrapping configuration.  
Regarding claims 2 and 12, the Anderson bale wrapping apparatus, as modified by Walton above, discloses that the support rollers (Anderson, 130a, 130b) comprise at least an upstream support roller (130a) and a downstream support roller (130b)
Regarding claims 3 and 13, the Anderson bale wrapping apparatus, as modified by Walton above, discloses that at least one of the upstream support roller and the downstream support roller is powered (Anderson, col. 3, line 66).
Regarding claims 7, 8, 17 and 18, the Anderson bale wrapping apparatus, as modified by Walton above, discloses that the longitudinal bale support (Walton, tines 15) comprises at least two elongated members (tines 15, page 2, first paragraph of Walton) extending longitudinally along the longitudinal axis, and the at least two elongated members are pivotable (Walton, page 2, first paragraph, “support tines 15 … pivotal from the conveyor sub frame 17”) between an inclined orientation and a substantially horizontal orientation, the at least two elongated members being positioned in the substantially horizontal orientation (fig. 5 of Walton) when the bale wrapping apparatus is configured in the inline bale wrapping configuration and being positioned in the inclined orientation (fig. 6 of Walton) when the bale wrapping apparatus is configured in the single bale wrapping configuration.
Regarding claims 9 and 19.
Claims 4, 5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claims 2 and 12 above, and further in view of Heaney et al. (WO 2014/030150) (hereinafter Heaney).
Regarding claims 4, 5, 14 and 15.  
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claims 2 and 12 above, and further in view of Rampp (US 5727359).
Regarding claims 6 and 16, the Anderson bale wrapping apparatus, as modified by Walton above, meets all of applicant’s claimed subject matter with the exception of the bale wrapping support assembly further comprises an intermediate support -29-14134-26roller movable between a lowered configuration where it is disengaged from a peripheral surface of the bale and a raised configuration where it is engaged with the peripheral surface of the bale between the upstream support roller and the downstream support roller.  However, the Rampp reference discloses that it is old and well known in the bale wrapping art to provide a bale wrapping apparatus with a upstream support roller (24) and a downstream support roller (25), and an intermediate support roller (20 or 21) which is movable between a raised position and lowered position.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Anderson bale wrapping apparatus by having incorporated a movable intermediate support roller movable between a lowered configuration where it is disengaged from a peripheral surface of the bale and a raised configuration where it is engaged with the peripheral surface of the bale between the upstream support roller and the downstream support roller, as suggested by Rampp, in order to provide an rotatable intermediate support between the upstream and downstream support rollers which would provide support for the bale during its wrapping in a more distributed manner and to assist in the transfer of the bale in more gentle and jolt-free manner.
Allowable Subject Matter
Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 10 and 20, the prior art fails to disclose the combination of the bale wrapping apparatus set forth in claim 10 including all of the limitations of claims 1 and 9, and claim 20 including all of the limitations of claims 11 and 19, in particular, the structural limitations of “the bale biasing member comprises a roller extending substantially transversally with respect to the longitudinal axis, the roller being rotatable and engageable with the bale to drive the bale in rotation towards the wrapping section when the bale wrapping apparatus is configured in the single bale wrapping configuration.”  
The prior art, see for example Anderson, discloses a bale biasing member which comprises a plate (42) for pushing a bale towards the wrapping section.  It would not have been obvious to have modified the Anderson structure by having substituted a roller for the plate without the benefit of applicant’s own disclosure as there is no teaching or suggestion in the relevant prior art for the use of such a roller as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kepa et al. (WO ‘632) discloses an inline bale wrapping apparatus which includes longitudinal bale supports (20).
Faucher (CA ‘659) discloses an inline bale wrapping apparatus which includes longitudinal bale supports (fig. VI) and a bale pusher (600, fig. X)
McHale et al. (US ‘702) discloses a round baler and wrapper including movable support rollers (50a, 50b).
Poisson (CA ‘502) discloses an inline bale wrapping apparatus which includes longitudinal bale supports (4).
Peeters et al. (US ‘400) discloses an inline bale wrapping apparatus which includes pivoting longitudinal bale supports (144).
Hostetler et al. (US ‘631) discloses an inline bale wrapping apparatus which includes longitudinal bale supports (11).
Korsgaard (WO ‘059) discloses an inline bale wrapping apparatus which includes longitudinal bale supports (22).
Heaney et al. (US ‘563) discloses a round baler and wrapper including movable support rollers (50, 51).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460.  The examiner can normally be reached on Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        11 March 2021